Citation Nr: 1517224	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-34 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a disability claimed as chest pains.  

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for a bilateral ankle disability.  

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for a disability manifested by right hand numbness.  

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to service connection for a right thigh disability.  

6.  Entitlement to service connection for bilateral heel fasciitis.  

7.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for right flank pain.  

9.  Entitlement to service connection for pseudofolliculitis.  

10.  Entitlement to service connection for bilateral hearing loss (claimed as bilateral defective hearing).  

11.  Entitlement to service connection for tinnitus.  

12.  Entitlement to service connection for hypertension.  

13.  Entitlement to service connection for a cervical spine disability (claimed as a neck disability).  

14.  Entitlement to service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD).  

15.  Entitlement to service connection for a right hip disability.  

16.  Entitlement to service connection for traumatic brain injury (TBI).  

17.  Entitlement to service connection for vertigo.  

18.  Entitlement to an initial rating greater than 10 percent for left shoulder strain.  

19.  Entitlement to a disability rating greater than 10 percent for varicose veins of the left leg.  

20.  Entitlement to a disability rating greater than 10 percent for chondromalacia of the right knee.  

21.  Entitlement to a disability rating greater than 10 percent for chondromalacia of the left knee.  

22.  Entitlement to a disability rating greater than 10 percent for hemorrhoids.  

23.  Entitlement to a disability rating greater than 10 percent for mechanical low back pain.  

24.  Entitlement to a disability rating greater than 10 percent for migraine headaches.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1996.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a January 2011 RO decision that granted service connection for left shoulder strain and assigned a 10 percent evaluation; found, in part, that new and material evidence had not been submitted to reopen the claims of service connection for chest pains, bilateral ankle disability and right hand numbness; and denied service connection for the remaining issues currently on appeal.  

By rating action in June 1998, the RO denied, in part, service connection for chest pains, bilateral ankle disability and right hand numbness.  The Veteran was notified of this decision and did not appeal.  The Veteran also did not submit any statements relevant to this claim within 1 year of the June 1998 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

Concerning the claim of service connection for a psychiatric disorder, the Board notes that while the Veteran's claim was for only PTSD, the evidentiary record includes diagnoses for other acquired psychiatric disorders, including depressive disorder, major depression, and general anxiety.  Accordingly, the issue has been recharacterized to consider all possible theories of entitlement for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that the current evidence of record is insufficient to adjudicate the Veteran's claims and additional development must be undertaken prior to appellate review.  

Initially, the Board notes that, while a number of VA treatment have been associated with the Veteran's VBMS file, not all of his medical records were obtained.  Specifically, the record shows that 61 progress notes dating from September 2010 to July 2014 were associated with the Veteran's VBMS file on July 24, 2014.  There are large gaps between each of the numbered pages of these records which suggests that not all of his records were obtained.  That is, the progress notes begin on page 1 and end on page 330 but include only 61 actual progress notes.  There is no explanation for the gaps in the numbered pages of the progress notes.  The Board is unable to ascertain whether all of the Veteran's VA treatment records have been obtained.  Because the records in question are VA treatment notes, the Board cannot address any of the issues on appeal until it is determined whether all of the Veteran's VA records have been obtained and associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's complete VA treatment records should be obtained.

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Concerning the Veteran's claim of service connection for Chronic Fatigue Syndrome (CFS) it should be noted that service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as, chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2014).  

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  Id.  

Regarding the claims for service connection, the Veteran contends that these disabilities were incurred in or are otherwise related to his military service.  The STRs showed that the Veteran was treated for various maladies during his 22 years of service, including right thigh, right hip, pseudofolliculitis, left heel and neck problems.  The STRs also included a notation of a history of high blood pressure although no specific diagnosis or treatment for hypertension was shown in any of the STRs.  Although the Veteran was examined by VA for some of the claimed disabilities in December 2010, there was no examination for the claims of a left heel and neck disability or hypertension.  As there was evidence of treatment in service for left heel and neck problems and a reported history of hypertension in service, the Board finds that, on remand, additional examinations should be undertaken to determine the nature and etiology of any identified disability.  

Similarly, the Veteran claims that he suffered a TBI and has vertigo, defective hearing, tinnitus and a psychiatric disorder, claimed as PTSD due to his service in Southwest Asia during the first Persian Gulf War.  The evidence of record includes a diagnosis of PTSD on a private psychiatric examination report dated in February 2011.  Again, however, the Veteran has never been examined by VA to determine if he has TBI, vertigo, defective hearing, tinnitus or a psychiatric disorder that is related to his wartime service.  Thus, the Board finds that, on remand, the Veteran should be examined for each of these claimed disabilities.

The Board notes that, while the evidence indicates that the Veteran was given a Persian Gulf (PG) examination on October 29, 1997, the photostatic copy of the report in the file is entirely illegible.  As the PG examination was undertaken at a time more proximate to the Veteran's service and most likely includes information pertinent to his current claims, it is highly relevant to the issues on appeal.  Therefore, the Board finds that, on remand, a legible copy of the PG examination report should be obtained and associated with the claims file.  

As to the increased rating claims, the Board notes that the Veteran was examined most recently by VA for these disabilities in December 2010 or more than four years ago.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations in December 2010, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected disabilities currently on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Finally, with respect to the claims to reopen service connection for chest pains, right hand numbness and a bilateral ankle disability, these claims were denied by the RO in June 1998 and there was no appeal.  See Buie, 24 Vet. App. at 251-52.  Therefore, that decision is final and the claims can not be reopened unless new and material evidence is received.  Recent treatment for similar symptoms is not sufficient to reopen the claims.  To be new and material, the evidence must show that the Veteran has a current disability that is related to the symptoms he had in service.  Although the Veteran was notified previously of the type of evidence that is needed to reopen the claims, to date, he has not submitted any evidence that would provide a basis to reopen the claims.  Therefore, the Veteran is advised again to submit new and material evidence if he wants to have these previously denied claims reopened.  

Similarly, the Veteran's claims of service connection for a right thigh and right hip disability and pseudofolliculitis was denied by the RO in January 2011, because there was no clinical or diagnostic evidence of a current disability when examined by VA in December 2010.  The Veteran has not submitted any evidence of a current disability manifested by right flank pain or a right heel disability.  Nor has he provided any competent evidence of a causal connection between his obstructive sleep apnea, first diagnosed many years after service, and his military service.  Without competent evidence showing that he has a current disability that is related to service, there is no basis for a favorable disposition of his claims.  Therefore, while the Veteran was provided adequate notice of the evidence needed to substantiate his claims by the RO on at least 3 occasions during the pendency of this appeal, he is advised again to submit evidence that shows that he has a current disability that is related to his military service.  

Accordingly, the case is REMANDED for the following action:  

1.  Contact the Veteran and request that he complete Authorization and Consent forms (VA Form 21-4142) for all healthcare providers who treated him for any of the claimed disabilities since August 2011.  After receiving the executed consent forms, the AOJ should make all reasonable efforts to obtain treatment records from the identified sources, including any outstanding records from VAMC Fayetteville dated since December 2008.  If the Veteran was treated at a VA facility other than VAMC Fayetteville, he should notify the AOJ of the dates and places of any such treatment.  All attempts to procure records should be documented in the file.  

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder, including PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability, including PTSD, currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125.  If so, the examiner is directed to ascertain whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's PTSD is related to the in-service stressful events that are consistent with the incidents of his period of active service, or any other asserted stressor as identified by the Veteran.  If the Veteran does not meet the criteria for a diagnosis of PTSD, then the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any other identified psychiatric disorder was manifested in or is otherwise related to service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed left heel disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left heel disability, if diagnosed, was caused or aggravated by active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed cervical spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cervical spine disability, if diagnosed, was caused or aggravated by active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed traumatic brain injury (TBI).  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a TBI, if diagnosed, was caused or aggravated by active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

6.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed vertigo.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that vertigo, if diagnosed, was caused or aggravated by active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

7.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, was caused or aggravated by active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus was caused or aggravated by active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

8.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, was caused or aggravated by active service or any incident of service.  The examiner also should state whether hypertension was present during the Veteran's active service or within 1 year of his discharge from active service in October 1996.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

9.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed chronic fatigue syndrome.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's symptoms of fatigue are attributed to a known clinical diagnosis of chronic fatigue syndrome.  If not, then the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed disorder was manifested in service or otherwise is related to service.  If any symptoms of fatigue have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  If so, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed chronic fatigue was caused by an incident or event that occurred during service (including his Gulf War service).  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

10.  If, and only if, new and material evidence is received concerning the Veteran's previously denied service connection claims for a bilateral ankle disability, right hand numbness, or a disability manifested by chest pains, then schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed disabilities.  The examiner(s) should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any bilateral ankle disability, right hand numbness, or chest pain, if diagnosed, was manifest in service or within one year of discharge from service or otherwise is related to service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

11.  Schedule the Veteran for appropriate VA orthopedic and neurological examinations to determine the current severity of his service-connected low back, left shoulder and bilateral knee disabilities, and neurological symptoms of the lower extremities.  

The orthopedic examiner should provide a response to the following:  (a) Note any limitations of motion in the thoracolumbar spine, left shoulder and right and left knee and the degree at which pain is demonstrated; (b) Indicate whether the thoracolumbar spine, left shoulder and right and left knee exhibit weakened movements, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional loss of range of motion.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so; (c) Indicate whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine, left shoulder and right and left knee is used repeatedly over a period of time.  These determinations should also be portrayed in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The neurological examiner should identify any neurological complaints or findings attributable to the thoracolumbar spine.  If the Veteran has neurological symptoms associated with his low back disability, the examiner should provide a written discussion of the degree of any residual weakness or sensory disturbance, and how it impacts on motor function of the lumbar spine.  The neurological examiner also should (a) Indicate whether the Veteran has recurring attacks of intervertebral disc syndrome referable to the thoracolumbar spine.  If so, indicate the degree of intermittent relief he experiences between those attacks; (b) Note whether any intervertebral disc syndrome that may be present in the thoracolumbar spine results in incapacitating episodes, and indicate the total duration of any episodes for each spinal segment.  

12.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected hemorrhoids.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's hemorrhoids are mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or manifested by persistent bleeding and with secondary anemia, or with fissures.  

13.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's migraine headaches cause any prostrating attacks, and, if so, the frequency of such attacks.  

14.  Schedule the Veteran for appropriate VA examination to determine the current severity of his left lower extremity varicose veins.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner should address the following: (a) Indicate the presence or absence of ulceration, subcutaneous induration, stasis pigmentation, eczema, scarring, discoloration, distortion, sacculation, and edema; (b) Indicate whether pressure stockings are worn and whether there is involvement of deep circulation.  The examiner also should indicate whether there is: (a) intermittent edema or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; (b) persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema; (c) persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; (d) persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; (e) persistent ulceration; or massive board-like edema with constant pain at rest.

15.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

16.  Review the completed examination reports to determine whether they substantially comply with the REMAND directives.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  

17.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

